LORETTA H. RUSH, Chief Justice.
On July 14, 2016, this Court ordered Respondent to show cause why Respondent should not be immediately suspended from the practice of law in this state for failure to cooperate with the Commission’s investigation of a grievance, No. 16-1236, filed against Respondent. The order required that Respondent show cause in writing within ten days of service of the order. On August 2, 2016, the Commission filed a “Request for Ruling and to Tax Costs” asserting that Respondent still has not cooperated. Respondent, by counsel, filed a response on August 24, 2016, in which she requested an additional 45 days in which to comply with the Commission’s demand for a written response to pending allegations of professional misconduct. That time period has elapsed and there have been no further filings by either party-
Being duly advised, the Court ORDERS that Respondent be suspended from the practice of law for noncooperation with the Commission, effective immediately. Pursuant to Admission and Discipline Rule 23(10)(f)(3), this suspension shall continue until: (1) the Executive Secretary of the Disciplinary Commission certifies to the Court that Respondent has cooperated fully with the investigation; (2) the investigation or any disciplinary proceedings arising from the investigation are disposed of; or (3) until further order of this Court, pro*1171vided there are no other, suspensions then in effect. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26).
IT IS FURTHER ORDERED, pursuant to Admission and Discipline' Rule 23(10)(f)(5), that Respondent reimburse the Disciplinary Commission $527.14 for the costs of prosecuting' this proceeding.
All Justices concur.